Citation Nr: 1122461	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-22 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel











INTRODUCTION

The Veteran served on active duty for training from February 2007 to January 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied the Veteran's claim for Post-9/11 GI Bill education benefits.  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.


FINDINGS OF FACT

1.  The Veteran served on active duty for training from February 2007 to January 2008 and received a discharge under honorable conditions (General).

2.  The Veteran was not discharged or released from active service due to a medical condition that preexisted such service, for hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty, nor does the record indicate that she was discharged from active duty under other than dishonorable conditions due to a service-connected disability.


CONCLUSION OF LAW

The claim of entitlement to educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code, is without legal merit.  38 U.S.C.A. §§ 3301-24 (West Supp 2010); 38 C.F.R. § 21.9520 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

However, because the law and not the evidence is dispositive in this case, the notice and duty to assist provisions of the VCAA are not applicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (because the law as mandated by statute, and not the evidence, "is dispositive of this claim, the VCAA is not applicable."); see also, 38 C.F.R. § § 21.1031, 21.9510 (2010).

II. Entitlement to educational assistance benefits

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she--

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,--

 (1) Continues on active duty;

 (2) Is discharged from service with an honorable discharge;

 (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;

 (4) Is released from service characterized as honorable for further service in a reserve component; or

 (5) Is discharged or released from service for--

 (i) A medical condition that preexisted such service and is not determined to be service-connected;

(ii) Hardship, as determined by the Secretary of the military department concerned; or

 (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section--

 (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607;

 (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or

 (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33.

 (2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following--

 (i) Identification information (including name, social security number, and address);

 (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (chapter 30) program.");

 (iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and

 (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

See 38 C.F.R. § 21.9520.

The Veteran's DD Form 214 indicates that she was discharged from a period of active duty for training in January 2008 "under honorable conditions (General)."  The narrative reason for separation was "Misconduct (Serious Offense)."

On review of the record, the Board initially notes that eligibility for Chapter 33 education benefits requires active service, and active duty for training (which characterizes the Veteran's service) does not qualify.  See 38 C.F.R. § 21.9050 (2010).  Further, the Board observes that the Veteran's character of discharge was never upgraded, and therefore she did not receive an "honorable" discharge.  In this regard, under 38 C.F.R. § 21.9520(a), the Veteran must have been released from active service with an honorable discharge.  As noted above, the Veteran was released from active duty for training in January 2008 with a general discharge ("under honorable conditions").  Further, she was not discharged for a preexisting medical condition (nonservice-connected), for hardship, or for a physical or mental condition that interfered with the performance of duty; nor was she discharged from active duty under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(a), (b).  

In a statement received in February 2010, the Veteran noted that, following separation, she sought professional psychological help and filed a claim for disability based on the depression created from events which led to her separation.  She further stated that there were no prior medical conditions.  While the Board is certainly sympathetic to the Veteran's claim, there is no evidence of record which demonstrates that Veteran was discharged or released from active service due to a medical condition that preexisted such service, for hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty, or for a service-connected disability.  Therefore, the Veteran does not meet the basic eligibility requirements for Chapter 33 benefits.

Here, the Veteran maintains that is entitled to basic eligibility for Post-9/11 GI Bill benefits under 38 C.F.R. § 21.7042 (a)(5) because she received an honorable discharge (see VA Form 9, June 2010).  However, as noted above, she does not have an "honorable" discharge from active service as required by the regulation, and therefore, does not meet the basic eligibility requirements.

There is simply no legal basis to find the Veteran eligible for education assistance benefits under the Post-9/11 GI Bill.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


